DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2019, 12/09/2019, 02/03/2020, 02/24/2020, 09/23/2020, and 10/22/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered except where lined through.

Claim Status
	Claims 1-12 are currently pending and have been examined on their merits.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claims 1, 6, and 10, the instant claims recite the limitation “said composition in an amount at least partially sufficient to affect microbial activity”. This limitation is indefinite as a person having ordinary skill in the art would not be able to ascertain what Applicant intends by the phrase “at least partially sufficient”. Confusion arises because “affect microbial activity” is a phrase which encompasses a broad array of endpoints (e.g. reduction/increase of viability, reduction/increase of proliferation, changes in metabolic state, changes in metabolite production). It is therefore unclear how one would determine whether a method is “at least partially sufficient” to achieve any of these endpoints as the endpoints are measured by terms of degree. For example, a reduction in viability from 100% to 99.99% is measured on a scale, thus, the effect on microbial activity can never be “at least partially sufficient”. There is no evidence in the specification of ways by which a person having ordinary skill could measure whether a method was “at least partially sufficient” to affect microbial activity. 
Claims 2-5, 7-9, and 11-12 are rejected due to their dependence on claims 1,6, and 10.

Claims 2, 5, 7, and 9 are rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 5, 7, and 9 are rejected as they depend from claims 1 or 6 which limit the “another component” to a C2-C5 acid ester, an aldehyde, and combinations thereof. While benzaldehyde is properly limiting because it is a species of the genus aldehyde, isoamyl acetate (C7H14O2) and isobutyl isobutyrate (C8H16O2) are neither C2-C5 acid esters nor aldehydes. Because of this, the instant claims do not include all of the limitations of the claim upon which they depend. Specifically, the group from which “another component” is selected lacks the C2-C5 acid ester from the claims upon which they depend. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. For the purpose of compact prosecution, the instant claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(a)/(b) as being anticipated by Strobel et al. (US 2004/0141955 A1; IDS Reference).
Strobel et al. (hereinafter Strobel) teaches pesticidally effective compositions from a novel endophytic fungi of the genus Muscodor (abstract). Specifically, Strobel teaches synthetic pesticidal mixtures of volatile organic compounds useful in methods for inhibiting the growth of microbes, insects, and nematodes in the field of microbiology (abstract and [0002]).  
Regarding claim 1, Strobel teaches methods for inhibiting growth of a microbe (i.e. affecting microbial activity) comprising exposing the organism or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor ([0066]).
With respect to a composition comprising an acid component selected from propanoic acid, isobutyric acid, salts of said acids and combinations of said acids and said salts further comprising another component selected from a C2-C5 acid ester, an aldehyde and combinations thereof, Strobel teaches mixtures comprising isobutyric acid and ethyl propionate (C5H10O2; i.e. a C2-C5 acid ester)(see Table 8; mixtures 12, 15-17, and 20-23).  
With respect to providing said composition is absent naphthalene and azulene derivative compounds, the mixtures described by Strobel which comprise isobutyric acid and ethyl propionate (C5H10O2)(Id.) are absent naphthalene and azulene derivative compounds. 
With respect to contacting at least one of a microbe and a substrate capable of supporting microbial activity with said composition, said composition in an amount at least partially sufficient to affect microbial activity, Strobel teaches the method of exposing a microbe or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor ([0066]; see analysis above). Strobel teaches that an effective amount is an amount sufficient to effect beneficial or desired results and is an amount sufficient to ameliorate, stabilize, reverse, slow or delay progression of the target infection or disease states ([0028]). Strobel further teaches compositions that included 3 µl of isobutyric acid and 28.5 µl of ethyl propionate were effective amounts to inhibit growth of Rhizoctonia solani and/or eliminate R. solani viability ([0106] and Table 8; mixtures 12, 15-17, and 20-23). Strobel teaches that the habitat may be food ([0066]). Food is a species of the genus “substrate capable of supporting microbial activity” which is therefore anticipated by Strobel. See MPEP 2131.02(I).
Therefore, Strobel teaches the claimed method of affecting microbial activity with the recited composition.
Regarding claim 2, Strobel teaches the method of claim 1 as discussed above. The claim further limits the “other component”. Strobel teaches 3-methylbutyl acetate (C7H12O2; also known as isoamyl acetate) is a volatile organic compound isolatable from Muscodor (Table 1) and is therefore an 
Regarding claim 3, Strobel teaches the method of claim 1 as discussed above. The claim further limits the substrate. As discussed above, Strobel teaches methods for inhibiting growth of a microbe comprising exposing the organism or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor. Strobel teaches that the habitat may be food ([0066]). It is interpreted that Strobel’s “food” is synonymous with Applicant’s “food item”. This interpretation is supported by Applicant’s specification which gives examples of food items, without limitation, as fruits, vegetables and other agricultural produce ([0094]).
Regarding claim 4, Strobel teaches the method of claim 3 as discussed above. The claim further limits the food item. The generic disclosure of “food” anticipates the claimed species (post-harvest food produce) as a person of skill in the art would at once envisage the claimed species from the disclosure of Strobel. This is supported by Strobel’s disclosure that the method can be useful for application to “containers of post-harvest food” ([0066]). See MPEP 2131.02(III). 
Regarding claim 5, Strobel teaches the method of claim 4, as discussed above. The claim further limits the other component. Strobel teaches isoamyl acetate is a volatile organic compound isolatable from Muscodor (Table 1) and is therefore an acceptable composition in the method taught by Strobel ([0066]). This is supported by Strobel’s teaching of preferred embodiments which comprise isobutyric acid and isoamyl acetate ([0056-0057]).
Regarding claim 6, Strobel teaches methods for inhibiting growth of a microbe (i.e. affecting microbial activity) comprising exposing the organism or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor ([0066]).
 With respect to a composition comprising an acid component selected from propanoic acid, isobutyric acid, salts of said acids and combinations of said acids and said salts, further comprising another component selected from a C2-C5 acid ester, an aldehyde and combinations thereof, Strobel teaches mixtures comprising isobutyric acid and ethyl propionate (C5H10O2; i.e. a C2-C5 acid ester)(see Table 8; mixtures 12, 15-17, and 20-23).  
With respect to providing said composition is absent naphthalene and azulene derivative compounds, the mixtures described by Strobel which comprise isobutyric acid and ethyl propionate (C5H10O2)(Id.) are absent naphthalene and azulene derivative compounds. 
With respect to contacting at least one of a microbe and a food item capable of supporting microbial activity with said composition, said composition in an amount at least partially sufficient to affect microbial activity, Strobel teaches the method of exposing a microbe or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor ([0066]). Strobel teaches that an effective amount is an amount sufficient to effect beneficial or desired results and is an amount sufficient to ameliorate, stabilize, reverse, slow or delay progression of the target infection or disease states ([0028]). Strobel further teaches 3 µl of isobutyric acid and 28.5 µl of ethyl propionate were effective amounts to inhibit growth of R. solani and/or eliminate R. solani viability ([0106] and Table 8; mixtures 12, 15-17, and 20-23). Strobel teaches that the habitat may be food ([0066]). It is interpreted that Strobel’s “food” is synonymous with Applicant’s “food item”. This interpretation is supported by Applicant’s specification which gives examples of food items, without limitation, as fruits, vegetables and other agricultural produce ([0094]).
Therefore, Strobel teaches the method of affecting microbial activity with the recited composition.
Regarding claim 7, Strobel teaches the method of claim 6, as discussed above. The claim further limits the “other component”. Strobel teaches isoamyl acetate is a volatile organic compound isolatable from Muscodor (Table 1) and is therefore an acceptable composition in the method taught by Strobel 
Regarding claim 8, Strobel teaches the method of claim 6, as discussed above. The instant claim further limits the said food item. The generic disclosure of “food” anticipates the claimed species (post-harvest food produce) as a person of skill in the art would at once envisage the claimed species from the disclosure of Strobel. This is supported by Strobel’s disclosure that the method can be useful for application to “containers of post-harvest food” ([0066]). See MPEP 2131.02(III). 
Regarding claim 9, Strobel teaches the method of claim 8, as discussed above. The instant claim further limits the said other component. Strobel teaches isoamyl acetate is a volatile organic compound isolatable from Muscodor (Table 1) and is therefore an acceptable composition in the method taught by Strobel ([0066]). This is supported by Strobel’s teaching of preferred embodiments which comprise isobutyric acid and isoamyl acetate ([0056-0057]).
Regarding claim 10, Strobel teaches methods for inhibiting growth of a microbe (i.e. affecting microbial activity) comprising exposing the organism or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor.
 With respect to a composition comprising an acid component selected from propanoic acid, isobutyric acid, salts of said acids and combinations of said acids and said salts, the composition further comprising another component selected isoamyl acetate, isobutyl isobutyrate, benzaldehyde and combinations thereof, Strobel teaches preferred embodiments which comprise isobutyric acid and isoamyl acetate ([0056-0057]). 
With respect to providing said composition is absent naphthalene and azulene derivative compounds, the mixtures comprising propanoic acid and the C2-C5 acid esters are synthetic mixtures which are absent naphthalene and azulene derivative compounds. 
With respect to contacting at least one of a microbe and a substrate capable of supporting microbial activity with said composition, said composition in an amount at least partially sufficient to affect microbial activity, Strobel teaches the method of exposing a microbe or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor ([0066]). Strobel teaches that an effective amount is an amount sufficient to effect beneficial or desired results and is an amount sufficient to ameliorate, stabilize, reverse, slow or delay progression of the target infection or disease states ([0028]). Strobel further teaches preferably the composition comprises at least 0.046 µl/ml of isobutyric acid and at least 0.20 µl/ml of isoamyl acetate. Strobel teaches that the habitat may be food ([0066]). Food is a species of the genus “substrate capable of supporting microbial activity” which is therefore anticipated by Strobel. See MPEP 2131.02(I).
Therefore, Strobel teaches the claimed method of affecting microbial activity with the recited composition.
Regarding claim 11, Strobel teaches the method of claim 10, as discussed above. The instant claim further limits the said substrate. As discussed above, Strobel teaches that the invention encompasses methods for inhibiting growth of a microbe comprising exposing the organism or its habitat to an effective amount of mixtures of two or more volatile organic compounds isolatable from Muscodor. Strobel teaches that the habitat may be food ([0066]). It is interpreted that Strobel’s “food” is synonymous with Applicant’s “food item”. This interpretation is supported by Applicant’s specification which gives examples of food items, without limitation, as fruits, vegetables and other agricultural produce ([0094]).
Regarding claim 12, Strobel teaches the method of claim 11 as discussed above. The instant claim further limits the said food item. Strobel teaches the method can be used to protect fruits, seeds, plants, and the soil surrounding the plants ([0010]), reading on fruits, nuts and vegetables.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 2, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 17 of U.S. Patent No. 10,292,386. 
Regarding claim 1, the instant claim differs from claim 10 of ‘386 by further inclusion of isobutyric acid, salts of propanoic and isobutyric acids and combinations of said acids and said salts as alternative components of the composition of the claimed method. The instant claim is therefore generic to the previously patented claim. The instant claim further differs from claim 17 of ‘386 in inclusion of isobutyric acid, salts of propanoic and isobutyric acids and combinations of said acids and said salts as alternative components of the composition of the claimed method. The instant claim further differs by limiting to the specific benzaldehyde (an aldehyde). The instant claim is therefore generic to the previously patented claim.
Regarding claim 2, the instant claim is analogous to claim 11 of ‘386 and is therefore generic to the previously patented claim due to its dependency on instant claim 1.
Regarding claim 6, the instant claim differs from claim 1 of ‘386 by removing the limitation of the composition’s state of matter (vapor), removal of solid carrier component, and inclusion of isobutyric acid, salts of propanoic and isobutyric acids and combinations of said acids and said salts as alternative components to the propanoic acid. The instant claim is broader in scope and therefore generic to the previously patented claim.
Regarding claim 10, the instant claim differs from claim 17 of ‘386 by further inclusion of isobutyric acid, salts of propanoic and isobutyric acids and combinations of said acids and said salts as alternative components of the composition of the claimed method. The instant claim is therefore generic to the previously patented claim.

Conclusion
	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applicant is advised of EP 1964543 A1 (Published: 03/09/2008) which teaches preservative compositions. The preservative compositions of EP 1964543 A1 may comprise propionic acid and its salts, benzaldehyde, isoamyl acetate, and isobutyl acetate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651